                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                    DOCKET NO. 3:17-CV-623-MR

MICHAEL E. MCDONALD,            )
                                )
                   Plaintiff,   )
                                )
vs.                             )                 MEMORANDUM OF
                                )                 DECISION AND ORDER
NANCY A. BERRYHILL,             )
Acting Commissioner of Social   )
Security                        )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 9] and the Defendant’s Motion for Summary

Judgment [Doc. 11].

I.    PROCEDURAL BACKGROUND

      The Plaintiff, Michael E. McDonald (“Plaintiff”), asserts that his status

post multiple procedures of the left shoulder, depression with psychotic

features, status post traumatic brain injury, and cervical disc disease

constitute mental and physical impairments under the Social Security Act

(the “Act”) rendering him disabled. On October 23, 2014, the Plaintiff filed

an application for disability insurance benefits under Title II and Title XVIII of
the Act, alleging an onset date of April 30, 2014.1 [Transcript (“T.”) at 371].

The Plaintiff’s application was denied initially and upon reconsideration. [T.

at 216, 221]. Upon Plaintiff’s request, a hearing was held on February 10,

2016, before an Administrative Law Judge (“ALJ”). [T. at 43-106]. Present

at the hearing were the Plaintiff, the Plaintiff’s attorney, and a vocational

expert (“VE”). [T. at 43]. On March 30, 2016, the ALJ issued a decision,

wherein the ALJ concluded that the Plaintiff was not disabled. [T. at 199-

208]. On May 31, 2016, the Plaintiff requested review of this decision by the

Appeals Council. [T. at 289]. On September 12, 2016, the Appeals Council

remanded the case to the ALJ for further proceedings. [T. at 213-15]. On

November 15, 2016, an additional hearing was held before the ALJ. [T. at

107-158]. Present at this second hearing were the Plaintiff, the Plaintiff’s

wife, the Plaintiff’s attorney, and a VE. [T. at 107]. On March 10, 2017, the

ALJ issued another decision, wherein the ALJ again concluded that the

Plaintiff was not disabled. [T. at 22-37], thereby making the ALJ’s decision

the final decision of the Commissioner. The Plaintiff has exhausted all




1The Plaintiff’s Application for Disability Insurance Benefits reflects an alleged onset of
disability date of April 30, 2014. [T. at 371]. The ALJ’s decision states that the Plaintiff
alleges disability since September 30, 2009, without any reference to an amended onset
date. [T. at 22, 36]. The record does not appear to support an alleged onset date of
September 30, 2009. As such, for purposes of this opinion, the Court uses April 30, 2014,
the date listed on the Plaintiff’s application.
                                             2
available administrative remedies, and this case is now ripe for review

pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW
      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal


                                       3
quotation marks and alteration omitted).         Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration regulations set

out a detailed five-step process for reviewing applications for disability. 20

C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015). “If an applicant’s claim fails at any step of the process, the ALJ need

not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200, 1203

(4th Cir. 1995) (citation omitted). The burden is on the claimant to make the

requisite showing at the first four steps. Id.


                                       4
      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity.   If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.        SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.




                                        5
      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.        Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fifth step.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that Plaintiff did not engage in substantial

gainful activity from his alleged onset date, April 30, 2014. [T. at 24]. At step

two, the ALJ found that the Plaintiff has severe impairments including status

                                        6
post multiple procedures of the left shoulder, depression with psychotic

features, status post traumatic brain injury, and cervical degenerative disc

disease. [Id.]. At step three, the ALJ determined that the Plaintiff does not

have an impairment or combination of impairments that meets or medically

equals the Listings. [Id. at 25]. The ALJ then determined that the Plaintiff,

notwithstanding his impairments, has the RFC:

               [T]o perform light work as defined in 20 CFR
               404.1567(b) except the claimant is unable to push or
               pull with his left upper extremity and he is limited to
               occasional overhead reaching with left upper
               extremity. Moreover, the claimant is precluded from
               climbing ladders, ropes, and scaffolds, and he is
               limited to occasional crawling and balancing. In
               addition, the claimant is precluded from working at
               unprotected heights and around dangerous
               machines.       Finally, the claimant is limited to
               performing simple, routine, repetitive tasks with one-
               to-three steps of instructions in non-public settings
               where there would be only superficial contact with the
               general public.

[Id. at 26].

      At step four, the ALJ identified Plaintiff’s past relevant work as an air

frame and power plant mechanic, an artillery crew member, and an

exterminator. [Id. at 35]. The ALJ observed that the VE “testified that a

hypothetical worker with a residual functional capacity identical to that which

was assigned to the [Plaintiff] would be precluded from performing the

claimant’s past relevant work.” [Id.]. At step five, based on the testimony of

                                          7
the VE, the ALJ concluded, considering the claimant’s age, education, work

experience, and RFC, there were other jobs that exist in significant numbers

in the national economy that the Plaintiff can perform, including inspector,

checker, and assembler. [Id. at 36]. The ALJ therefore concluded that the

Plaintiff was not “disabled” as defined by the Social Security Act at any time

from April 30, 2014, the alleged date of onset, through the date of the

decision. [Id.].

V.    DISCUSSION2

      In this appeal, the Plaintiff presents four assignments of error as

grounds for reversal of the ALJ’s decision.3 First, Plaintiff argues the ALJ

erred in failing to give substantial weight to a Veterans Administration

disability rating decision. [Doc. 10 at 5]. Second, Plaintiff contends the ALJ

failed to give “good reasons” for rejecting the opinions of Plaintiff’s “long

treating psychiatrist in favor of non-treating, non-examining medical




2 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.

3 The Court notes that to the extent that Plaintiff attempts to weave any other disparate
legal arguments or errors into his assignments of error, the Court disregards those
arguments. [See Doc. 10 at 6-8, 13-14]. Such arguments must be set forth in separate
assignments of error to be considered by this Court. See e.g. Gouge v. Berryhill, No.
1:16-cv-00076-MR, 2017 WL 3981146, at *2 (W.D.N.C. Sept. 11, 2017) (Reidinger, J.)
(collecting cases). The Court again instructs counsel for Plaintiff to separately set forth
each alleged error both so that the Court may consider them and to aid counsel in
analyzing the proper framework and legal bases for these arguments.
                                            8
consultants.” [Id.]. Third, Plaintiff argues that the ALJ relied on testimony

from the VE that appears to conflict with the Dictionary of Occupational Titles

(DOT) without obtaining an explanation. [Id.]. Fourth, Plaintiff contends the

ALJ failed to provide a complete function-by-function analysis of Plaintiff’s

nonexertional mental functions associated with Plaintiff’s difficulties in the

broad areas of functioning and did not make a complete finding as to

Plaintiff’s mental RFC.    [Id.].   The Plaintiff argues these errors require

remand. The Defendant, on the other hand, contends the ALJ’s decision

was supported by substantial evidence and reached based on the

application of the correct legal standards. [Doc. 12 at 20]. Because it is

dispositive, the Court turns to Plaintiff’s second assignment of error.

      Plaintiff argues that the ALJ erred in rejecting and assigning “little

weight” to the opinions of Plaintiff’s treating psychiatrist, Dr. Deepak Joshi,

M.D., without giving good reasons. In making disability determinations, the

Regulations require ALJs to consider all medical opinions of record,

regardless of their source. 20 C.F.R. §§ 404.1527(c), 416.927(c); 20 C.F.R.

§ 404.1527(b) (“In determining whether you are disabled, we will always

consider the medical opinions in your case record together with the rest of

the relevant evidence we receive.”); SSR 06-03p (The ALJ must “consider

all of the available evidence in the individual’s case record in every case.”).


                                        9
“The RFC assessment must always consider and address medical source

opinions. If the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.” SSR

96-8p.

     Furthermore, the ALJ must always give “good reasons” in his decision

“for the weight given to a treating source’s medical opinion(s), i.e., an

opinion(s) on the nature and severity of an individual’s impairment(s).” SSR

96-2P. Furthermore, for treating source opinions:

           [T]he notice of the determination or decision must
           contain specific reasons for the weight given to the
           treating source’s medical opinion, supported by the
           evidence in the case record, and must be sufficiently
           specific to make clear to any subsequent reviewers
           the weight the adjudicator gave to the treating
           source’s medical opinion and the reasons for that
           weight.

Id. (emphasis added). Generally speaking, more weight will be given to an

opinion of a medical source who has examined the claimant than to a non-

examining source. 20 C.F.R. § 404.1527(c). Further, more weight will

generally be given to opinions from a claimant’s treating sources than from

sources rendering an opinion based upon a single or limited examination of

a claimant. Id.

     Dr. Joshi is a specialist in the fields of internal medicine and psychiatry.

According to the record, Dr. Joshi examined the Plaintiff at least three times
                                      10
– on November 6, 2015; January 11, 2016; and February 8, 2016. [T. at

1976-1980, 1993-1999, 2033-2043]. At each visit, Dr. Joshi noted in the

medical record that he had reviewed the Plaintiff’s previous medical records,

but he did not state specifically which records those included. [T. at 1978,

1997, 2041]. The opinions at issue were provided by Dr. Joshi in a Treating

Source Statement (the “Statement”) that he prepared at the Plaintiff’s

January 11, 2016 office visit.4 [T. at 1827, 1999]. In the Statement, Dr. Joshi

listed the Plaintiff’s diagnoses as post-traumatic stress disorder (PTSD);

history of major depressive disorder, in remission; history of traumatic brain

injury (TBI); and mild cognitive disorder secondary to TBI. Dr. Joshi opined

that the Plaintiff’s ability to engage in the following mental activities would be

limited as follows: (1) “extreme” limitation in “[m]aintaining attention for

extended periods (the 2-hour segments between arrival, 1st break, lunch,

2nd break, & departure);” (2) “moderate” limitation in “[m]aintaining regular

attendance, and being punctual within customary tolerances;” (3) “marked”

limitation in “[w]orking in coordination with or proximity to others without

being unduly distracted by them;” and (4) “marked” limitation in “[c]ompleting




4Even though it was submitted to the ALJ, the ALJ did not consider or assign weight to
the Statement in his original March 30, 2016 decision in this matter. The Appeals Council
vacated that decision for that failure and directed the ALJ to evaluate and explain the
weight assigned to the Statement. [T. at 214].
                                           11
a normal workday and workweek without interruptions from psychologically

based symptoms.” [T. at 1827]. Dr. Joshi also opined that the Plaintiff has:

            a medically documented history of chronic affective
            disorder of at least 2 years’ duration that has caused
            more than a minimal limitation of ability to do basic
            work activities, with symptoms or signs currently
            attenuated by medication or psychosocial support,
            and [both] of the following:

            A residual disease process that has resulted in such
            marginal adjustment that even a minimal increase in
            mental demands or change in the environment would
            be predicted to cause the individual to decompensate
            [and a]

            Current history of 1 or more years’ inability to function
            outside a highly supportive living arrangement, with
            an indication of continued need for such an
            arrangement.

[Id.]. Dr. Joshi further remarked that the Plaintiff is a “[patient] with PTSD

[and] TBI, shows hypervigilance, poor concentration [and] ability to focus for

sustained periods of time.” [T. at 1827].

      The ALJ gave “little weight” to Dr. Joshi’s opinions. [T. at 33]. As a

purported basis for assigning this medical source opinion little weight, the

ALJ provides that Dr. Joshi’s opinions were “not well supported by the

medical evidence.” [Id.]. Specifically, the ALJ rationalized, without citation

to any supportive record evidence, that:

            Dr. Joshi’s opinion suggests the claimant to have
            some marked and extreme mental limitations that
                                       12
              would effectively preclude competitive employment.
              However, such a degree of restriction is clearly not
              commensurate with the longitudinal treatment
              history, which reflects that the claimant has not
              routinely received crisis stabilization therapy or
              inpatient psychiatric care. Additionally, a mental
              health treatment plan note dated November 18,
              2015, the receipt of which was acknowledged by Dr.
              Joshi, reflected the claimant to have some paranoia
              when out in public, but his social interaction was
              nonetheless characterized as appropriate. The
              claimant was also documented to have intact working
              and remote memory. (Exhibit 14F, pp.201, 205).
              Moreover, although Dr. Joshi reported that the
              claimant also experiences hypervigilance, poor
              concentration, and an inability to focus for sustained
              periods, these contentions are all subjective and
              based on the claimant’s say-so, as the medical
              evidence of record does not provide any objective
              findings of limitations in this regard, only his
              complaints of such. It is also instructive that that the
              recent records document the claimant laughing and
              smiling at visits – behavior that is clearly not
              consistent with a finding of “marked” limitations. (E.g.
              Exhibit 14F, pp.150, 169). Further, as outlined
              above, the claimant’s alleged diagnosis of PTSD is
              not entirely supported by the record and the
              inconsistencies surrounding his reports of the
              helicopter crash.5

5Plaintiff served in the Army from August 11, 2004 through April 29, 2014. He was a
helicopter mechanic. [T. at 28, 371]. After he was discharged, the Plaintiff reported
having witnessed the crash of a French helicopter in which several people were killed and
the pilot broke both legs jumping out a window. [Id. at 28]. The ALJ found the Plaintiff’s
report of this incident incredible because the Plaintiff waited until after he was discharged
to report it to mental health professionals. [Id.]. The Plaintiff explained that this was the
main trauma he suffered while in the military but that he declined to report it previously
because he has an autistic son and needed military insurance benefits and did not want
to risk being discharged. [Id. at 28, 110-111]. The Plaintiff also testified that his PTSD
symptoms did not begin until after he was discharged and had returned home. [Id. at
113].

                                             13
[Id. at 33].

      The ALJ failed to satisfy Rule 96-2P by failing to provide good, specific

reasons with citation to the record evidence in his decision for the weight he

ascribed to Dr. Joshi’s opinions. First, the ALJ does not explain or otherwise

support how the Plaintiff having the “marked” and “extreme” limitations noted

in the Statement is inconsistent with the Plaintiff’s “lack of routinely received

crisis stabilization therapy or inpatient psychiatric care.” [T. at 33]. Second,

the ALJ relied on David L. Butler, M.D.’s, November 18, 2015 assessment of

the Plaintiff as socially “appropriate” to dismiss Dr. Joshi’s opinions. Dr.

Butler is a neuropsychologist who also treated the Plaintiff. [T. at 2024]. Dr.

Butler’s report, however, is almost entirely consistent with Dr. Joshi’s

opinions. Namely, Dr. Butler notes that the Plaintiff was “seen today in follow

up for [major depressive disorder] and PTSD.” [T. at 2025]. Dr. Butler noted

that the Plaintiff has “mood dyscontrol,” violence and aggression, learning or

memory difficulties due to a TBI, reaction to sudden and loud noises,

concentration difficulties, and is easily distracted. [Id. at 2024-25]. The

Plaintiff reported that he still has nightmares and that his flashbacks are

“about the same.” [Id. at 2026]. He “sometimes sweats at night, still feels

depressed most of the time, likes to isolate and not be around family, has

crying spells 2-3 times a week, just thinking about his trauma.” He “avoids
                                       14
crowds” and his “anger is ‘off and on.’” [Id.]. The ALJ does not explain why

one word (i.e. “appropriate”) in Dr. Butler’s report causes him to dismiss the

very similar report of Dr. Joshi. Moreover, the ALJ’s interpretation of the term

“socially appropriate interaction” in the Butler report appears to be

inconsistent with the rest of the Butler report. But the ALJ does not address

or even acknowledge this inconsistency while adopting the Butler report over

the Joshi Statement.

      Third, the ALJ gives no weight to the Plaintiff’s self-reports of

“hypervigilance, poor concentration, and an inability to focus for sustained

periods” because “the medical evidence of record does not provide any

objective findings of limitations in this regard, only his complaints of such”

and with the Plaintiff’s diagnosis of PTSD because the Plaintiff’s “alleged

diagnosis of PTSD is not entirely supported by the record and the

inconsistencies surrounding his report of the helicopter crash.” [T. at 33].

The ALJ, however, fails to cite to any record evidence that either undermines

these self-reports or reflects any healthcare provider’s disbelief of the

Plaintiff’s complaints. Moreover, the ALJ offered no reason for rejecting the

healthcare providers’ diagnosis of PTSD or the medical findings on which it

was based. Contrary to the regulations, the ALJ substituted his lay judgment

and opinions for the judgment and opinions of medical professionals that


                                       15
have diagnosed the Plaintiff with PTSD. See Lewis v. Berryhill, 858 F.3d

858, 869 (4th Cir. 2017) (finding the ALJ’s characterization of the claimant’s

treatment as “conservative” was “difficult to reconcile with the record” and

amounted to the ALJ “improperly ‘playing doctor’ in contravention of the

requirements of applicable regulations”) (citing 20 C.F.R. §§ 404.1529,

416.929; Hill v. Colvin, 807 F.3d 862, 868 (7th Cir. 2015)).

      Finally, the ALJ noted that the Plaintiff’s recent “laughing and smiling

at visits” with Dr. Joshi are “clearly not consistent with a finding of ‘marked’

limitations.” [T. at 33]. The ALJ, however, failed to mention that Dr. Joshi

characterized the Plaintiff’s laughter as an “inappropriate affect to certain

events.” [T. at 1997-98]. Specifically, the Plaintiff laughed as he recounted

his thoughts about “the military ‘people dying and the mortors [sic], people in

car wreck [sic], … people dying in distant family…died from heart attack.”

[Id. at 1997]. He also laughed when recounting that he was too depressed

to attend a Monster Jam event that he had paid $100 for and that he had

“hurt [his] wife in the leg with a BB gun” when he was off his medication for

a week. [Id. at 1998]. Further, documentation of smiling in two records out

of over 1,500 pages of medical records is insignificant and certainly not a

“good reason” for the ALJ to have assigned “little weight” to Dr. Joshi’s

opinions. [See Doc. 10 at 11].


                                       16
       In conclusion, the ALJ failed to cite good reasons, supported by

citations to the record evidence, for rejecting the opinions of the Plaintiff’s

treating psychiatrist. As such, the ALJ’s conclusion regarding the weight of

Dr. Joshi’s medical opinions was not supported by substantial evidence.

       In light of this decision, Plaintiff’s other assignments of error need not

be addressed but may be addressed by him on remand.

VI.    CONCLUSION

       For the reasons stated, remand is required. On remand, the ALJ shall

properly weigh all medical opinions, including but not limited to the medical

opinions of Plaintiff’s treating psychiatrist, Dr. Joshi, as more fully set forth in

this opinion and in accordance with Rule 96-2P. The ALJ is also directed to

address the discrepancy in the Plaintiff’s alleged disability onset date as

more fully set forth above, as well as the other issues presented by the

Plaintiff.

                                     ORDER
       IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 9] is GRANTED and the Defendant’s Motion for

Summary Judgment [Doc. 11] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of


                                         17
the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

     IT IS ORDERED.
                                Signed: January 3, 2019




                                      18
